UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-1752


MARY LOU BUTTON,

                Plaintiff - Appellant,

          v.

KEVIN K. CHUMNEY; JANET L.        CHUMNEY,   husband   and   wife;
CHESAPEAKE APPALACHIA, LLC,

                Defendants – Appellees,

          and

WILLIAM H. GASTON; DIANE MARKET GASTON, husband and wife,

                Defendants.



                              No. 14-1777


MARY LOU BUTTON,

                Plaintiff - Appellee,

          v.

CHESAPEAKE APPALACHIA, LLC,

                Defendant – Appellant,

KEVIN K. CHUMNEY; JANET L. CHUMNEY, husband and wife,

                Defendants – Appellees,

          and
WILLIAM H. GASTON; DIANE MARKET GASTON, husband and wife,

                Defendants.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg.     Irene M. Keeley,
District Judge. (1:13-cv-00232-IMK-JSK)


Submitted:   September 29, 2015        Decided:   October 19, 2015


Before NIEMEYER, GREGORY, and KEENAN, Circuit Judges.


No. 14-1752 affirmed; No. 14-1777 dismissed by unpublished per
curiam opinion.


George B. Armistead, BAKER & ARMISTEAD, PLLC, Morgantown, West
Virginia, for Appellant/Cross-Appellee Mary Lou Button. John B.
Brooks, LAW OFFICE OF JOHN B. BROOKS, PLLC, Morgantown, West
Virginia, for Appellees Kevin K. Chumney and Janet L. Chumney.
W. Henry Lawrence, IV, Amy Marie Smith, Lauren Alise Williams,
STEPTOE   &  JOHNSON   PLLC,  Bridgeport,   West  Virginia, for
Appellee/Cross-Appellant Chesapeake Appalachia, LLC.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

      Mary Lou Button appeals the district court’s order granting

summary judgment to Chesapeake Appalachia, LLC (“Chesapeake”),

but denying Chesapeake’s cross-claim, in Button’s civil action

regarding the tax foreclosure sale of her property.                     We have

reviewed the record and find no reversible error.                Accordingly,

we affirm for the reasons stated by the district court.                   Button

v.   Chumney,   No.   1:13-cv-00232-IMK-JSK      (N.D.    W.    Va.    June   27,

2014).     Because we affirm the district court’s grant of summary

judgment, we dismiss as moot Chesapeake’s cross-appeal of the

same order.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not    aid    the    decisional

process.

                                                        No. 14-1752 AFFIRMED
                                                       No. 14-1777 DISMISSED




                                     3